Case: 21-30614     Document: 00516354814         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 13, 2022
                                  No. 21-30614
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jerome Kieffer,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CR-114-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jerome Kieffer, federal prisoner # 37176-034, was convicted by a jury
   of conspiracy to commit bank robbery, in violation of 18 U.S.C. § 371; armed
   bank robbery, in violation of 18 U.S.C. § 2113(a) and (d); brandishing a
   firearm in furtherance of a crime of violence, in violation of 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30614      Document: 00516354814           Page: 2   Date Filed: 06/13/2022




                                     No. 21-30614


   § 924(c)(1)(A); attempted armed bank robbery resulting in death, in violation
   of § 2113(a), (d), and (e); and causing death through the use of a firearm, in
   violation of § 924(j)(1). He was sentenced to life imprisonment, and his
   convictions and sentence were affirmed on appeal. United States v. Kieffer,
   991 F.3d 630 (5th Cir.), cert. denied, 142 S. Ct. 297 (2021).
          Proceeding pro se, Kieffer now appeals the district court’s denial of
   his pro se motion for a writ of mandamus, in which he asked that the district
   court order the United States Attorney’s Office to provide a copy of a Federal
   Deposit Insurance Corporation (FDIC) certificate. Kieffer asserted that the
   certificate was needed in support of his then-pending petition for a writ of
   certiorari to the Supreme Court.
          A district court has jurisdiction over “any action in the nature of
   mandamus” seeking to compel a United States officer “to perform a duty
   owed to [a] plaintiff.” 28 U.S.C. § 1361. The authority to issue a writ of
   mandamus derives from the All Writs Act (AWA), 28 U.S.C. § 1651, which
   grants federal courts the power to issue all writs in aid of their jurisdiction.
   See In re Gee, 941 F.3d 153, 157 (5th Cir. 2019). Under the AWA, three
   requirements must be met before a writ of mandamus will issue. See United
   States v. Williams, 400 F.3d 277, 280–81 (5th Cir. 2005). Relevant here, the
   district court concluded that Kieffer failed to show “that his right to issuance
   of the writ is clear and indisputable.” Id. at 281.
          Kieffer fails to challenge that determination or to identify any error
   with the district court’s decision to deny his motion for a writ of mandamus
   to compel the production of the FDIC certificate. Additionally, although
   Kieffer asserts that he is actually innocent and that conspiracy to commit
   Hobbs Act robbery is not a crime of violence, those arguments do not go to
   whether the district court erred by denying his motion for a writ of
   mandamus.




                                          2
Case: 21-30614     Document: 00516354814          Page: 3   Date Filed: 06/13/2022




                                   No. 21-30614


         Accordingly, the district court’s judgment is AFFIRMED. Should
   Kieffer seek to raise claims “for errors that occurred at or prior to
   sentencing,” a motion under 28 U.S.C. § 2255 is the primary means of doing
   so. Padilla v. United States, 416 F.3d 424, 425–26 (5th Cir. 2005) (internal
   quotation marks and citation omitted).




                                        3